Title: To Thomas Jefferson from Thomas Munroe, 28 February 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     28. feby 1805
                  
                  T. Munroe presents his best respects to the President. The demands against the public buildings requiring a further sum of money T. M. has the honor of inclosing a blank Draft for the Presidents signature, in case it should be his pleasure to sign it—T. M will send to the President (if desired) An Acct of the Disbursement of the $8,000 Drawn 1t. Feby.
               